Citation Nr: 0823336	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  07-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
hemachromatosis.






ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active service from July 2002 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which granted the veteran's claim for service connection for 
hemachromatosis and assigned an initial 20 percent rating 
retroactively effective from June 1, 2005, the date of 
receipt of his claim.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  A more recent February 2007 decision by the RO in 
St. Petersburg, Florida, which had assumed jurisdiction over 
the appeal, granted a higher 40 percent rating for the 
hemachromatosis with the same retroactive effective date.  
The veteran has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Despite his contentions to the contrary, there is no medical 
indication the veteran's hemachromatosis involves symptoms of 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly; or, periods of treatment with myelosuppressants 
and three months following cessation of myelosuppressant 
therapy.


CONCLUSION OF LAW

The criteria are not met for a disability rating greater than 
40 percent for hemachromatosis.  38 C.F.R. §§ 4.114, 4.117, 
4.20, Diagnostic Codes (DCs)
7399-7345, 7345-7704 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  There is a VCAA notice response form signed 
and dated by the veteran in March 2005.  The top of this 
notice response letter reads, "We have provided you a notice 
about the evidence and information VA needs to substantiate 
your claim for service-connected benefits.  At this time, we 
would like you to acknowledge you have received our notice."  
Although the actual VCAA notice letter is not in the file, 
his signature at the bottom of the notice response letter 
indicates that he did, in fact, receive the VCAA letter in 
question.  And after providing that notice, the RO granted 
his claim in November 2005 - keeping in mind that it 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection.

In a recent precedent decision, Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008), the issues presented on appeal 
concerned both the adequacy of the VCAA notice that was 
provided as to the effective date element of the appellant's 
PTSD service connection claim, and who bears the burden of 
showing prejudice as to a notice error once an upstream claim 
element has been substantiated.  
        
In affirming the Board's decision, the Court held that the 
text of 38 U.S.C. § 5103(a) discusses notice for claims 
contained within a particular application.  Notice that may 
be adequate as to one set of claims may not be extrapolated 
to satisfy VCAA notice requirements for claims contained in 
another application or not addressed in the notice documents 
under review.  Accordingly, the Court held that the 
evidentiary requirements for each claim under VA 
consideration must be addressed in a notice document 
directed, at least in part, to that claim.  
        
The Court next turned to the question of who bears the burden 
of proof in demonstrating how a VCAA notice error has 
adversely affected the essential fairness of the adjudication 
when the claim submitted has been substantiated, e.g., 
a claim for service connection has been granted and a 
disability rating and effective date have been assigned.  
Consistent with its prior decisions in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) - which the Court found had not been 
explicitly or implicitly overruled by the intervening 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Sanders v. Nicholson, 487 F.3d 881 (2007), petition for 
cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) - the Court 
held that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, however, the Court noted that it was reserving for 
future consideration whether a different rule should apply in 
situations, unlike in this case, where the claimant's initial 
service connection application raises an effective date issue 
(or disability rating issue) that requires more specific 
discussion of the evidentiary requirements pertaining to that 
element in the VCAA notice beyond the minimal information 
required by Dingess.  

In any event, here, by way of a letter dated in July 2006, 
the RO advised the veteran of the evidence needed to 
substantiate his claim for a higher initial disability rating 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



The first VCAA notice letter preceded the initial 
adjudication of the veteran's claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  However, the more recent July 2006 VCAA 
letter did not.  But, as discussed above, the RO has 
ultimately provided all notice required by § 5103(a), so as 
to not frustrate the intended purpose of the notice, and has 
give the veteran ample opportunity to participate effectively 
in the adjudication of his downstream claim for a higher 
initial disability rating.  See 38 C.F.R. § 20.1102 
(discussing the notice of harmless error).  And since 
providing all necessary VCAA notice, considering the 
additional July 2006 post-adjudicatory letter, the RO has 
since gone back and readjudicated the veteran's claim in the 
February 2007 statement of the case (SOC) and in the February 
2007 Decision Review Officer's decision based on the 
additional evidence received since the initial adjudication 
and in response to that additional notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).



If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

An even more recent May 2007 letter also informed the veteran 
of both the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Also see, again, Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008) (citing Dingess and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007), and indicating 
that where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream elements.  "[O]nce a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, VA medical records, and the reports of his VA 
examinations - including the report of his recent November 
2006 VA compensation examination assessing the severity of 
his hemachromatosis.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

It also deserves mentioning that, in response to the July 
2006 VCAA Notice, the veteran indicated he had no other 
information or evidence to submit.  He therefore requested 
that his claim be decided as soon as possible.

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2007).  
If a veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing DC for unlisted disease or injury).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  If, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  These factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected hemachromatosis, currently 
evaluated as 40-percent disabling under 38 C.F.R. §§ 4.114, 
4.117, 4.20, DCs 7399-7345, 7345-7704, for chronic 
liver disease without cirrhosis (including hepatitis B, 
chronic active hepatitis, autoimmune hepatitis, 
hemachromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C), and polycythemia vera.



Under DC 7345, a 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A higher 60 percent rating 
is warranted when there is daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  38 
C.F.R. § 4.114, DC 7345.

Under DC 7704, a 40 percent rating is warranted when a 
phlebotomy is required.  A higher 100 percent rating is 
warranted during periods of treatment with myelosuppressants 
and for three months following cessation of myelosuppressant 
therapy.  38 C.F.R. § 4.117, DC 7704.

In January 2004, while the veteran was still on active duty 
in the military, a Medical Board examined him.  It was noted 
that he did not have an enlarged liver (hepatomegaly).  He 
was diagnosed with hemachromatosis.  

In April 2005, while he was still on active duty, the veteran 
had a VA fee-based examination by Dr. J.T., who did not 
review the claims file.  Dr. J.T. noted that "it is a well-
known fact that patients with hemachromatosis develop 
arthropathy of the joints."  Dr. J.T. diagnosed the veteran 
with "hemachromatosis with arthralgia involving the left 
ankle, knees, hands and feet."

During the veteran's November 2006 VA compensation 
examination, the VA examiner, upon reviewing the veteran's 
claims file, determined the veteran had "arthralgia of the 
feet bilaterally.  This is mainly in the toes bilaterally.  
And this is as likely as it is not to be related to the 
hemachromatosis."  The VA examiner also diagnosed the 
veteran with "hemachromatosis with arthralgias, erectile 
dysfunction and fatigue."

Although it was noted during that November 2006 examination 
that the veteran did have symptoms of daily fatigue, he is 
not entitled to a rating higher than 40 percent under DC 7345 
because the evidence of record does not establish that 
he also has anorexia or hepatomegaly.  Furthermore, the 
record does not contain evidence establishing that he 
experiences incapacitating episodes having a total duration 
of at least six weeks.  Although he told the physician during 
the April 2005 examination that he had suffered from a period 
of incapacitation lasting four months (120 days), the medical 
records do not bear this out and corroborate this allegation.  
The incapacitating episode must be as prescribed by a 
physician.  Additionally, during the April 2005 examination, 
the veteran denied any periods of incapacitation for his left 
ankle pain, knee pain, and hand pain (all included under the 
umbrella of his hemachromatosis diagnosis).  

Furthermore, the veteran asserts that his bilateral foot 
condition is a separate problem that was caused by his active 
military service and is not caused by or aggravated by his 
service-connected hemachromatosis, so not part and parcel of 
it.  He therefore is requesting a separate service connection 
evaluation for his bilateral foot condition. 

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
held that where the record reflects that the veteran has 
multiple problems due to service-connected disability, it is 
possible to have "separate and distinct manifestations" from 
the same injury, permitting separate disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions - else this would 
violate VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14.

In this case, the veteran's bilateral foot condition (namely, 
pain in his feet) overlaps with his hemachromatosis condition 
(since it includes arthralgia).  The veteran was diagnosed 
with arthralgia of the feet during both his April 2005 and 
November 2006 examinations.  Under DC 7345, arthralgia is a 
compensable symptom of hemachromatosis.  Therefore, he is 
already being compensated for his bilateral foot condition 
(i.e., the pain associated with it) in the rating for his 
service-connected hemachromatosis because arthralgia is a 
symptom of hemachromatosis under DC 7345.  Identical 
manifestations of hemachromatosis cannot be used to rate his 
bilateral foot condition.  This, as mentioned, would be a 
violation of VA's anti-pyramiding regulation.  See 38 C.F.R. 
§ 4.14 (according to the rule against "pyramiding," the 
evaluation of the same manifestation under various diagnoses 
is to be avoided).  Therefore, the criteria for an increased 
rating under DC 7345 are not met. 

The evidence also shows the veteran is not entitled to a 
rating higher than 40 percent under DC 7704 because there is 
no evidence in the record of him ever being treated with 
myelosuppressants.

The veteran's contentions regarding his hemachromatosis are 
outweighed by the post-service medical record that, as a 
whole, provides evidence against a finding that he has 
symptoms of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly; or, periods of 
treatment with myelosuppressants and three months following 
cessation of myelosuppressant therapy, the requirements for 
the next higher evaluation.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his schedular rating.  See, too, 38 
C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Specifically, the 
November 2006 VA examiner indicated the veteran is currently 
maintaining a job and that he has not lost any time from work 
as a result of his condition.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  His evaluation and 
treatment primarily has been on an outpatient basis, not as 
an inpatient.


ORDER

The claim for an initial rating higher than 40 percent for 
hemachromatosis is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


